Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States; viz., whether the Residential Rent Law of the State of New York (as amd. by L. 1951, ch. 443) deprived plaintiff of due process guaranteed by the Fifth and Fourteenth Amendments in denying the owner of more than four rental housing units the right to recoup increased operating *981expenses while granting such right to other owners. The Court of Appeals held that the rights of the plaintiff under the Fifth and Fourteenth Amendments of the Constitution of the United States had not been violated or denied. [See 304 N. Y. 857.]